974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Petitioner-Appellee,v.Roman MARTINEZ, Respondent-Appellant.
No. 91-7230.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 11, 1992Decided:  September 2, 1992

William E. Martin, Federal Public Defender, Jeffrey L. Starkweather, Assistant Federal Public Defender, Raleigh, North Carolina, for Appellant.
Margaret Person Currin, United States Attorney, Linda Kaye Teal, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Roman Martinez, a federal prisoner confined at the Federal Correctional Institution at Butner, North Carolina, appeals the district court's finding that he suffers "from a mental disease or defect for the treatment of which he is in need of custody for care or treatment."  18 U.S.C. § 4245 (1988).  We affirm.


2
At a hearing on the government's Motion to Determine Present Mental Condition of Imprisoned Person, the court considered the reports of Kevin McBride, Martinez's psychologist at Butner, and Dr. Billy Royal, who was appointed to conduct an independent examination of Martinez.  McBride testified that Martinez suffered from schizoaffective disorder, depressive type, and required custodial treatment.  While Royal agreed that Martinez had a mental disease or defect, he diagnosed Martinez as having a recurrent depression and opined that custodial treatment was not necessary.  On rebuttal, McBride stated that in his opinion, Martinez's illness was a recurrence of earlier psychosis and that anti-depressant medication alone would not be sufficient treatment.  The district court credited McBride's testimony, determining that a preponderance of the evidence warranted a finding that Martinez should receive custodial treatment.


3
Because the district court's finding was not clearly erroneous,  see United States v. Steil, 916 F.2d 485 (8th Cir. 1990), we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED